IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,287-01


                     EX PARTE PAUL EDWARD JOHNSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20150D05061-41-1 IN THE 41ST DISTRICT COURT
                            FROM EL PASO COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder (Count I) and aggravated assault with a deadly weapon

(Count II). He was sentenced to forty years’ imprisonment for Count I and ten years’ imprisonment

for Count II, to run concurrently. Applicant’s confinement for Count II was suspended, and he was

placed on community supervision for ten years. The Court of Appeals affirmed his convictions.

Johnson v. State, No. 08-17-00156-CR (Tex. App.—El Paso Aug. 9, 2019) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective and that the State

withheld both impeachment and exculpatory evidence. Applicant has alleged facts that, if true,
                                                                                                       2

might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Brady v. Maryland, 373

U.S. 83 (1963). There is no response from counsel in the habeas record or findings from the trial

court. Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s ineffective assistance of counsel claim. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make specific

findings addressing Applicant’s Brady v. Maryland claim. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: April 14, 2021
Do not publish